PER CURIAM.
The order of the deputy commissioner denying that the claimant sustained a com-pensable accident, on the ground that the injury was occasioned primarily by claimant’s intoxication, pursuant to Section 440.-09(3), Florida Statutes, is supported by competent, substantial evidence and it is affirmed. Although we do not disapprove the deputy’s acceptance of the results of the blood alcohol test taken by the claimant as admissible evidence, we strongly urge the Division of Workers’ Compensation to consider adopting appropriate rules which provide uniform breath and blood alcohol testing procedures, consistent with the procedures approved by the Department of Health and Rehabilitative Services. See Fla.Admin.Code Rule 10D-42.21.
AFFIRMED.
ERVIN, SHIVERS and ZEHMER, JJ., concur.